In this products liability, negligence and breach of warranty action, the defendant manufacturer appeals from an order of the Supreme Court, Queens County (Leviss, J.), dated January 8, 1981, which denied its motion for a protective order to vacate plaintiffs’ notice for discovery and inspection, and directed said defendant to furnish to the plaintiffs certain items. Order modified, by deleting therefrom the paragraph beginning with the word “Defendant” and ending with the word “entry”, and substituting therefor the following: “Defendant Chesebro-Whitman Company is directed to furnish plaintiffs with all necessary and relevant records, documents, memoranda and reports with respect to similar claims or the title and index number of litigation arising out of any negligence or defects with respect to the failure of wooden rungs upon the ‘Gold Medal’ and/or ‘Suburban Extension Ladders’ *574manufactured by this defendant at its plant located at Newark Valley, New York, for the period from 1960, up to and including the date of the occurrence, and any modification in the design specifications for this type of ladder during said period are also directed to be produced.” As so modified, order affirmed, without costs or disbursements (Pataki v Kiseda, 80 AD2d 100; Abrams v Vaughan & Bushnell Mfg. Co., 37 AD2d 833). Damiani, J. P., Mangano, Weinstein and Bracken, JJ., concur.